Citation Nr: 0300902	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-11 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Evaluation of postoperative left shoulder, severe 
degenerative changes, ulnar radicular changes, currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
August 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO 
granted a 20 percent disability rating for the veteran's 
postoperative left shoulder, severe degenerative changes, 
ulnar radicular changes disability. 

A hearing was conducted before the RO in August 1998, a 
transcript of which is associated with the claims file.

The Board remanded the case to the RO in February 1999 for 
a VA examination by a neurologist to determine the nature 
and severity of the service-connected left shoulder 
disability.  The case has been returned to the Board for 
further appellate review.


FINDING OF FACT

Postoperative left shoulder, severe degenerative changes, 
ulnar radicular changes, is manifested by no more than 
moderate functional impairment as to the left shoulder and 
minimal impairment as to the radicular changes.


CONCLUSIONS OF LAW

1.  Postoperative left shoulder, severe degenerative 
changes, is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5202, 5203 (2002).

2.  Ulnar neuropathy is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 
8516 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the April 1998 Statement of the Case 
the RO included the rating criteria for degenerative 
arthritis and for impairment of the clavicle or scapula, 
38 C.F.R. Section 4.71a, Diagnostic Codes 5010, 5003, and 
5203.  In the August 1998 Supplemental Statement of the 
Case, the RO informed the veteran of the basis for the 
grant of the 20 percent evaluation and why a separate 
evaluation was not warranted for the neurological 
symptoms.  The RO also provided the veteran with the 
provision of Diagnostic Code 8516 and the regulations that 
pertain to functional loss.  In the March 2000 and October 
2002 Supplemental Statements of the Case, the RO made 
specific findings as to why the veteran's service-
connected disability did not warrant a higher evaluation.  
It also stated the criteria needed for the next higher 
evaluation.  Finally, in the October 2002 Supplemental 
Statement of the Case the RO provided the veteran with the 
regulation pertaining to functional loss of the joints, 
38 C.F.R. § 4.45.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Although the VA did not specifically inform the 
veteran of this duty to assist, the VA has obtained all of 
the veteran's service medical records, VA examination 
reports and outpatient treatment reports identified by the 
veteran.  In an April 1999 statement from the veteran, the 
veteran indicated that he did not receive any private 
treatment for his left shoulder.  Additionally, as stated 
above, the RO has obtained the VA treatment records.  Thus 
the Board finds that the veteran has not been prejudiced 
by this failure to inform him of this duty to assist.

Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case VA obtained the 
veteran's service medical records and VA outpatient 
treatment reports.  The veteran has not noted the 
existence of any other evidence that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

The record reflects that the veteran is right-handed.

The veteran had an operation on his left shoulder in 1973 
while in service due to repeated dislocation.

In February 1993, the veteran filed a claim for service 
connection for residuals of a left shoulder injury.  A 
June 1993 rating decision granted service connection for 
left shoulder surgical repair due to dislocation with 
early degenerative changes.  The June 1993 rating decision 
assigned a 0 percent disability rating, finding no 
functional limitations.  After considering a December 1993 
VA exam report, the RO granted a 10 percent disability 
rating for status post left shoulder surgical repair due 
to dislocation with early degenerative changes in a 
December 1993 rating decision.  The RO stated that a 10 
percent disability rating was warranted due to a slight 
limitation of motion of the left shoulder in internal 
rotation and evidence of degenerative arthritis, as 
reported in the December 1993 VA exam.

In December 1997 the veteran requested an increased rating 
for his service-connected left shoulder disability.  A 
February 1998 VA exam noted a 15-degree loss of external 
rotation of the left shoulder, with all other range of 
motion being normal comparable to the left shoulder.  A 
February 1998 rating decision continued the 10 percent 
disability rating based on the February 1998 VA exam.

In an August 1998 hearing before the RO, the veteran 
stated that he had constant dull pain in his left arm, 
which became a sharp, stabbing pain when he used his left 
arm.  He also stated that he was unable to lift his 31/2-
year-old son.

An outpatient treatment report, dated February 1998, 
obtained by the RO after the August 1998 hearing, reported 
normal range of motion in both shoulders.  It also noted 
that there was a popping sound on abduction of the left 
shoulder associated with slight pain.  The examiner noted 
that palpitation of the left ulnar nerve reproduced some 
of the complaints in the left hand, and that strength in 
the left shoulder was slightly less than the right.  The 
examiner entered a diagnosis of possible nerve pinching in 
the left shoulder due to surgery and ulnar neuropathy in 
the left arm.

An August 1998 rating decision increased the veteran's 
rating for postoperative left shoulder, severe 
degenerative changes, ulnar radicular pain to 20 percent.  
In that decision, the RO noted that an increased rating 
under Diagnostic Code 5203 was not warranted due to 
lessened range of motion; rather, in light of the 
veteran's surgical history, current x-ray evidence of 
advancing arthritic changes and suspected nerve 
impingement, the additional radicular pain experienced by 
the veteran was considered part of the total disability 
picture and warranted the higher 20 percent evaluation.  
The RO cited to 38 C.F.R. §§ 4.40 and 4.59.

In February 1999 the Board remanded the claim for an 
increased rating in order to obtain a VA examination by a 
neurologist to determine the nature and severity of the 
service-connected left shoulder disability.  

In a May 1999 VA examination report, the examiner, who 
noted that there were no records of the veteran's to 
review, reported that the veteran had some limitation of 
motion.  The examiner noted that the veteran could abduct 
to 180 degrees, forward flex to 180 degrees, internally 
rotate to 65, and backward extend to 50 degrees.  The 
examiner further noted that the veteran could raise his 
arms above his head normally, although there was some pain 
elicited on going through the range of motion.  The 
examiner entered a diagnosis of left shoulder 
osteoarthritis of head of humerus with subchondral cystic 
changes.

In another examination, also dated May 1999, a different 
examiner also reported on an examination of the veteran 
and stated that the veteran's c-file was reviewed.  The 
examiner noted that the veteran experienced flare-ups with 
use of the left arm as well as during weather changes.  
The examiner added that there were no other known 
aggravating or alleviating factors, and described the 
flare-ups as moderate in severity, with pain and 
functional loss.  The examiner noted that the veteran 
stated that his left arm was numb since the shoulder 
surgery in 1973, and that his condition interfered with 
his activities of daily living and inhibited his ability 
to work and use his left arm.  When asked to specify which 
nerves were involved, the examiner noted "none."  The 
examiner stated that in general the veteran was in no 
acute distress, and that on motor examination there was no 
atrophy or muscle tenderness.  The examiner did note that 
there was some tenderness to the biceps tendon insertion 
of the left shoulder.  Strength of the right upper 
extremity was 5/5, the left upper extremity was 5-/5 and 
slightly less than the right upper extremity limited by 
pain.  On sensory examination, the examiner noted that 
there was slight hypesthesia in the left C8-T1 dermatome.

The examiner noted that the specific major motor nerve 
involved was the left ulnar nerve with impairment of 
sensory function.  There was no impairment of motor or 
fine motor control.  A nerve conduction study revealed 
mild carpal tunnel syndrome; the veteran was unable to 
tolerate the electromyogram for further diagnosis.  The 
examiner entered a diagnosis of old left shoulder 
dislocation with residual pain; no evidence of 
radiculopathy or brachial plexopathy; limitation of 
activity imposed by pain with motion of the left shoulder, 
which is minimal compared to the right shoulder; ordinary 
activity slightly limited by pain; the objective 
indications of the veteran's left shoulder disability 
include minimal weakness of the left proximal shoulder 
musculature as well as mild sensory changes in the left 
ulnar distribution; minimal functional loss/weakness due 
to objective demonstration of pain upon movement; minimal 
weakened movement; no excess fatigability demonstrated on 
examination; no problems with coordination; functional 
loss due to minimal weakness demonstrated from pain; no 
evidence of radiculopathy on physical examination.  The 
examiner entered a second diagnosis of mild bilateral 
carpal tunnel syndrome, and noted that the veteran 
complained of whole left arm sensory changes and this 
would not be explained by the mild carpal tunnel that was 
demonstrated by diagnostic studies.

A June 1999 electromyography report, which the veteran was 
unable to complete, showed that the left ulnar motor study 
was normal.

In a March 2000 Supplemental Statement of the Case, the RO 
continued the 20 percent disability rating.  In August 
2000, the veteran, through his representative, requested 
another exam because one of the examination reports from 
May 1999 indicated that the examiner did not review the 
veteran's file.

Another VA exam was conducted in October 2000.  The 
examiner reported that he had reviewed the veteran's 
claims file.  The examiner noted forward flexion was 180 
degrees, abduction was 180 degrees, external rotation was 
90 degrees, and internal rotation was 90 degrees.  The 
examination report also noted that the veteran stated that 
he did not have any paresthesias of the upper extremities, 
but that he did have paresthesias when he dislocated his 
shoulder, which was resolved when the dislocation was 
reduced.  The report also indicated that the veteran 
stated that he heard an occasional popping sensation 
particularly in the left shoulder, but that the 
discomfort, pain, and numbness were resolved in minutes 
after the dislocation was reduced.

The examiner noted that the veteran had pain in the left 
shoulder on an almost daily basis, and that he had 
stiffness.  In addition, the examiner stated that due to 
the pain, the veteran had lack of endurance and 
fatigability.  The examiner noted that there was obvious 
functional impairment during flare-ups.  The examiner 
reported that there were no effects of the veteran's 
condition on the veteran's usual occupation and daily 
activities.  The examiner also reported that there was no 
pain on range of motion.  There was no additional 
limitation noted during the examination.  The examiner 
entered diagnoses of (1) recurrent dislocations of the 
left shoulder, (2) history of recurrent dislocation of the 
right shoulder, (3) degenerative joint disease of the left 
shoulder, and (4) degenerative joint disease of the left 
acromioclavicular joint.

A radiologist reporting on a September 2000 X-ray of the 
shoulder noted degenerative arthritis, unchanged from X-
rays from December 1997 and August 1999. 

An October 2002 Supplemental Statement of the Case 
continued a 20 percent disability rating, and stated that 
a 20 percent rating was supported by the X-ray findings, 
lack of endurance and fatigue.  The RO stated that "a 
separate evaluation for neurological symptoms is not 
warranted as the evidence does not support that you have 
chronic neurological symptoms associated with your left 
shoulder."


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  

The evidence has shown that the veteran's dominant arm is 
the right arm.  Thus the ratings provided below are those 
of the minor arm only, since it is a disability of the 
left arm that is at issue.

Normal range of motion for the upper extremities is 
defined in 38 C.F.R. § 4.71a, Plate I.  Normal range for 
shoulder abduction is 180 degrees, for external shoulder 
rotation is 90 degrees, for internal shoulder rotation is 
90 degrees, and for shoulder forward elevation is 180 
degrees.  38 C.F.R. § 4.71a, Plate I (2002).

Under Diagnostic Code 5200, unfavorable ankylosis of 
scapulohumeral articulation with abduction limited to 25 
degrees from the side warrants a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2002).  
Intermediate between favorable and unfavorable ankylosis 
of scapulohumeral articulation warrants a 30 percent 
disability rating.  Id.  Favorable ankylosis of 
scapulohumeral articulation with abduction to 60 degrees 
and able to reach mouth and head warrants a 20 percent 
disability rating.  Id.

Under Diagnostic Code 5201, limitation of motion of the 
arm to 25 degrees from the side warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002).  Limitation of motion of the arm midway 
between side and shoulder level or at shoulder level 
warrants a 20 percent disability rating.  Id.

Under Diagnostic Code 5202, loss of the head of the 
humerus (flail shoulder) warrants a 70 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2002).  
Nonunion of the humerus (false flail joint) warrants a 50 
percent disability rating.  Id.  Fibrous union of the 
humerus warrants a 40 percent disability rating.  Id.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level warrants a 20 percent 
disability rating.  Id.  Malunion of the humerus with a 
marked or moderate deformity warrants a 20 percent 
disability rating.  Id.

Under Diagnostic Code 5203, dislocation of the clavicle or 
scapula warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  Nonunion 
of the clavicle and scapula with loose movement also 
warrants a 20 percent disability rating under Diagnostic 
Code 5203.  Id.  Nonunion of the clavicle and scapula 
without loose movement warrants a 10 percent disability 
rating, and malunion of the clavicle and scapula also 
warrants a 10 percent disability rating.  Id.  Impairment 
of the clavicle or scapula may also be rated on impairment 
of function of a contiguous joint instead of under 
Diagnostic Code 5203.  Id.

Disability evaluations are based on functional impairment.  
Functional impairment may be due to limitation of motion 
due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on 
use, including during flare-ups.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with 
a maximum equal to severe, incomplete, paralysis.  
38 C.F.R. § 4.123 (2002).  

Neuralgia, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same 
scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2002).

Under Diagnostic Code 8516, complete paralysis of the 
ulnar nerve warrants a 50 percent disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2002).  Complete 
paralysis is described as the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar emineces, loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist is weakened.  Severe 
incomplete paralysis warrants a 30 percent disability 
rating, moderate incomplete paralysis warrants a 20 
percent disability rating, and mild incomplete paralysis 
warrants a 10 percent disability rating.  Id.  

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board has reviewed the evidence of record and finds 
that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent for 
postoperative left shoulder, severe degenerative changes, 
ulnar radicular changes.  

The Board notes that the 20 percent evaluation for the 
left shoulder disability contemplates moderate functional 
impairment at the shoulder level.  Under Diagnostic Code 
5203, the veteran meets the criteria for the maximum 
disability rating of 20 percent for dislocation of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2002).  Thus, that Diagnostic Code does not 
assist him in obtaining a higher evaluation.

In considering Diagnostic Code 5201, limitation of motion 
of the arm, in order for the veteran to warrant an 
increased evaluation, functional use should be limited to 
25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Here, however, the veteran has been 
shown to have full range of abduction of the left shoulder 
joint.  For example, in April 1999, the veteran had 180 
degrees of abduction.  In October 2000, he had 180 degrees 
of abduction.  See 38 C.F.R. § 4.71a, Plate I.  Therefore 
his actual range of motion is far better than 25 degrees 
from the side.  When the Board considers limitation of 
function due to pain, weakness, excess fatigability, and 
incoordination, the veteran's service-connected disability 
does not meet the criteria for an evaluation in excess of 
20 percent under Diagnostic Code 5201.  In order for an 
evaluation in excess of 20 percent to be warranted, the 
veteran would need to have the functional equivalent of 
not being able to move his arm past 25 degrees from his 
side.  In May 1999, the examiner stated that the veteran 
had minimal weakness of the left proximal shoulder, as 
well as minimal functional loss/weakness due to objective 
demonstration of pain upon movement, minimal weakened 
movement, and no excess fatigability or incoordination.  
Additionally, the same examiner made a finding that during 
the veteran's flare-ups, the veteran's disability was 
moderate in severity with pain and functional loss.  In 
October 2000, the examiner stated that the veteran had 
"obvious" functional impairment during flare-ups, but 
noted that there were no effects of the veteran's 
condition on his usual occupation and daily activities.  
Also, he stated that there was no pain on range of motion.  
No examiner has identified a functional impairment that 
approximates loss of motion to 25 degrees from the side.  
The above-described findings establish no more than 
moderate functional impairment of the left shoulder, see 
DeLuca, supra, and thus no more than a 20 percent 
evaluation is warranted under Diagnostic Code 5201.

In order to warrant an evaluation in excess of 20 percent 
under Diagnostic Code 5202, the veteran would need to have 
fibrous union of the humerus, nonunion of the humerus 
(false flail joint), or loss of head of the humerus (flail 
shoulder).  There has been no competent evidence that the 
veteran has fibrous union of the humerus, nonunion of the 
humerus, or loss of head of the humerus to warrant 
consideration, even by analogy, under these criteria of 
Diagnostic Code 5202.  The veteran has a history of 
dislocation of his shoulder, but no examiner has indicated 
that the veteran has the above-described symptoms.  Thus, 
under Diagnostic Code 5202, the veteran would not warrant 
more than a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

The Board notes that the consideration under Diagnostic 
Code 5200 would not be appropriate as there has been no 
evidence that the veteran has ankylosis of the left 
shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Additionally, the Board must address the part of the 
veteran's disability regarding the ulnar radicular 
changes.  The RO has stated that the veteran did not 
warrant a separate evaluation under Diagnostic Code 8516, 
as it determined that there was an absence of a more 
clearly-defined symptoms pattern for actual neurological 
compromise.  In May 1999, the examiner noted that motor 
examination revealed no atrophy or muscle tenderness.  
Strength in the left upper extremity was 5-/5.  The 
examiner stated that the motor nerve involved was the left 
ulnar nerve with impairment of sensory function, but noted 
that there was no impairment of motor function or fine 
motor control.  He concluded that the veteran had mild 
sensory changes in the left ulnar distribution.  Such 
findings do not equate to mild incomplete paralysis.  A 
finding that the veteran has "mild sensory changes" is not 
equivalent to mild incomplete paralysis.  The list of 
symptoms under Diagnostic Code 8516 is reported above.  
The veteran has none of the symptoms listed.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8516.  While he has 
some sensory changes in the left ulnar nerve, the Board 
finds that such does not meet the criteria for incomplete 
paralysis of the ulnar nerve to warrant a compensable 
evaluation under Diagnostic Code 8516.  In the May 1999 
examination report, the examiner stated that the veteran 
did not have any impairment of motor or fine motor 
control.  Additionally, a June 1999 electromyography 
report showed that the left ulnar motor study was normal.  
Accordingly, the preponderance of the evidence is against 
the assignment of a compensable evaluation under 
Diagnostic Code 8516.

The veteran is competent to report his symptoms.  To the 
extent that he has alleged that his service-connected 
disability had worsened, he was correct, and the RO 
granted him a 20 percent evaluation.  However, to the 
extent that the veteran has asserted that he warrants more 
than a 20 percent evaluation, the medical findings do not 
support his assertions.  The Board attaches far more 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, 
even if sworn.  For the reasons stated above, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for postoperative left 
shoulder, severe degenerative changes, ulnar radicular 
changes, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Evaluation in excess of 20 percent for postoperative left 
shoulder, severe degenerative changes, ulnar radicular 
changes is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

